Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. US 10,658, 485 B2 to Lin et al..
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented parent renders obvious the current claimed invention.

Regarding independent claim 1: Lin teaches (e.g., Claims 7-14) a semiconductor device comprising:

a first gate electrode structure and a second gate electrode structure extending in a second direction substantially perpendicular to the first direction disposed over the plurality of fin structures (Claim 7, Lines 4-7), 
wherein the first gate electrode structure and second gate electrode structure are spaced apart from each other and extend along a line in a same direction (Claim 7, Lines 7-10), 
first and second insulating sidewall spacers arranged on opposing side surfaces of the first and second gate electrode structures (Claim 7, Lines 11-13), 
a first insulating layer disposed in a region between the first gate electrode structure and the second gate electrode structure (Claim 7, Lines 14-16);
a second insulating layer disposed in the region between the first gate electrode structure and second gate electrode structure (Claim 7, Lines 17-19),
wherein a length H2 of the second insulating layer between the first gate electrode structure and the second gate electrode structure is less than a length H1 of the first insulating layer between the first gate electrode structure and the second gate electrode structure in plan view (Claim 7, Lines 19-26).
Regarding claim 2: Lin teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the second insulating layer is formed of a material selected from the group consisting of silicon nitride, silicon oxynitride, silicon carbide, silicon oxycarbide, and SiCON (Claim 8).
Regarding claim 3: Lin teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the length of H1 ranges from 1 nm to 200 nm (Claim 9).
Regarding claim 4: Lin teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the first insulating layer and the second insulating layer are formed of different materials (Claim 10).
Regarding claim 5: Lin teach the claim limitation of the semiconductor device of claim 4, on which this claim depends,
wherein the first insulating layer is formed of a material selected from the group consisting of silicon dioxide, silicon oxynitride, silicon carbide, silicon oxycarbide, and SiCON (Claim 11).
Regarding claim 6: Lin teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the first insulating layer extends into the first and second insulating sidewall spacers as seen in plan view (Claim 12). 
Regarding claim 7: Lin teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the first and second insulating sidewall spacers are formed of a different material than the second insulating layer (Claim 13). 
Regarding claim 8: Lin teach the claim limitation of the semiconductor device of claim 7, on which this claim depends,

Regarding independent claim 9: Lin teaches (e.g., Claims 7-14) a semiconductor device comprising: 
a plurality of fin structures extending in a first direction disposed on a semiconductor substrate (Claim 7, Lines 1-3); 
a first gate electrode structure and a second gate electrode structure extending in a second direction substantially perpendicular to the first direction disposed over the plurality of fin structures (Claim 7, Lines 4-7), 
wherein the first gate electrode structure and second gate electrode structure are spaced apart from each other and extend along a line in a same direction (Claim 7, Lines 7-10) ,
first and second insulating sidewall spacers arranged on opposing side surfaces of the first and second gate electrode structures (Claim 7, Lines 11-13); 
a first insulating layer disposed in a region between the first gate electrode structure and the second gate electrode structure (Claim 7, Lines 14-16); 
a second insulating layer disposed in the region between the first gate electrode structure and second gate electrode structure (Claim 7, Lines 17-19), 
wherein the first insulating layer extends from an edge portion of the second insulating layer into the first and second insulating sidewall spacers in plan view (Claim 7, Lines 19-26).
Regarding independent claim 9: Lin teaches (e.g., Claims 7-14) a semiconductor device comprising: 
a plurality of fin structures extending in a first direction disposed on a semiconductor substrate (Claim 7, Lines 1-3); 
a first gate electrode structure and a second gate electrode structure extending in a second direction substantially perpendicular to the first direction disposed over the plurality of fin structures (Claim 7, Lines 4-7), 
wherein the first gate electrode structure and second gate electrode structure are spaced apart from each other and extend along a line in a same direction (Claim 7, Lines 7-10) ,
first and second insulating sidewall spacers arranged on opposing side surfaces of the first and second gate electrode structures (Claim 7, Lines 11-13); 
a first insulating layer disposed in a region between the first gate electrode structure and the second gate electrode structure (Claim 7, Lines 14-16); 
a second insulating layer disposed in the region between the first gate electrode structure and second gate electrode structure (Claim 7, Lines 17-19), 
wherein the first insulating layer extends from an edge portion of the second insulating layer into the first and second insulating sidewall spacers in plan view (Claim 7, Lines 19-26).
Claim 12 teaches all the limitation above including “wherein the first insulating layer extends into the first and second insulating sidewall spacers as seen in plan view”.
Regarding claim 10: Lin teach the claim limitation of the semiconductor device of claim 9, on which this claim depends,

Regarding claim 11: Lin teach the claim limitation of the semiconductor device of claim 9, on which this claim depends,
wherein the first insulating layer and the second insulating layer are formed of different materials (Claim 10).
Regarding claim 12: Lin teach the claim limitation of the semiconductor device of claim 9, on which this claim depends,
wherein the first insulating layer is formed of a material selected from the group consisting of silicon dioxide, silicon oxynitride, silicon carbide, silicon oxycarbide, and SiCON (Claim 11). 
Regarding claim 13: Lin teach the claim limitation of the semiconductor device of claim 9, on which this claim depends,
   wherein the first insulating layer extends into the first and second insulating sidewall spacers as seen in plan view (Claim 12).  
Regarding claim 14: Lin teach the claim limitation of the semiconductor device of claim 9, on which this claim depends,
wherein the first and second insulating sidewall spacers are formed of a different material than the second insulating layer (Claim 13). 
Regarding claim 15: Lin teach the claim limitation of the semiconductor device of claim 14, on which this claim depends,

Regarding independent claim 16: Lin teaches (e.g., Claims 7-14) a semiconductor device comprising: 
a first gate electrode structure disposed over a first fin structure and a second gate electrode structure disposed over a second fin structure,
wherein the first gate electrode structure and second gate electrode structure are spaced apart from each other and extend along a line in a same direction; 
first and second insulating sidewall spacers arranged on opposing side surfaces of the first and second gate electrode structures; 
a first insulating layer disposed in a region between the first gate electrode structure and the second gate electrode structure; 
a second insulating layer disposed in the region between the first gate electrode structure and second gate electrode structure, 
wherein the first insulating layer surrounds a portion of the second insulating layer and the first insulating layer extends into the first and second insulating sidewall spacers in plan view (Claim 12). 
Regarding claim 17: Lin teach the claim limitation of the semiconductor device of claim 16, on which this claim depends,

Regarding claim 18: Lin teach the claim limitation of the semiconductor device of claim 16, on which this claim depends,
wherein the first insulating layer and the second insulating layer are formed of different materials (Claim 10).
Regarding claim 19: Lin teach the claim limitation of the semiconductor device of claim 18, on which this claim depends,
wherein the first insulating layer is formed of a material selected from the group consisting of silicon dioxide, silicon oxynitride, silicon carbide, silicon oxycarbide, and SiCON (Claim 11).
Regarding claim 20: Lin teach the claim limitation of the semiconductor device of claim 16, on which this claim depends,
wherein the first insulating layer extends into the first and second insulating sidewall spacers as seen in plan view (Claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2016/0181399 A1) in view of Park et al. (US 2016/0133632 A1).
Regarding independent claim 1: Jun teaches (e.g., Figs. 1-3 and Figs. 17-21[0042]) a semiconductor device comprising:
a plurality of fin structures ([0060] and [0063]: F, there are three transistors TR1, TR2 and TR3, each with a fin F underneath, see Fig. 19 as evidence for labels of F) extending in a first direction ([0063]: the fins F are formed on the substrate 100; the fins F protrude from the substrate 100) disposed on a semiconductor substrate ([0063]: 100);
a first gate electrode structure ([0066]: 150) and a second gate electrode structure ([0081]: 151) extending in a second direction (horizontally) substantially perpendicular to the first direction (horizontal and vertical directions are perpendicular) disposed over the plurality of fin structures, 
wherein the first gate electrode structure and second gate electrode structure are spaced apart from each other (150 and 151 are spaced apart from each other) and extend along a line in a same direction;

a first insulating layer ([0095]: 402) disposed in a region between the first gate electrode structure and the second gate electrode structure; 
a second insulating layer ([0095]: 403) disposed in the region between the first gate electrode structure and second gate electrode structure, 
wherein a length H2 of the second insulating layer between the first gate electrode structure (length H2 of the second insulating layer is in the horizontal direction).
Jun does not expressly teach that the second gate electrode structure is less than a length H1 of the first insulating layer between the first gate electrode structure and the second gate electrode structure in plan view.
Park teaches (e.g., Figs. 3A-3C) a semiconductor device comprising a first gate electrode ([0114]: GLA), a second gate electrode ([0114]: GLB) and a first insulating layer ([0115]: IGR3) between the first gate electrode ([0114]: GLA) and the second gate electrode ([0114]: GLB), 
the second gate electrode structure ([0114]: GLB) is less than a length H1 of the first insulating layer ([0115]: IGR3) between the first gate electrode structure ([0114]: GLA) and the second gate electrode structure ([0114]: GLB) in plan view (top view as shown in Fig. 3A).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Jun, the structure wherein the second 
Regarding claim 6: Jun and Park teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the first insulating layer (Park: ([0115]: IGR3)) extends into the first and second insulating sidewall spacers (Park: [0096]) as seen in plan view (top view). 
Regarding claim 7: Jun and Park teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the first and second insulating sidewall spacers (Park: [0096]: 124a and 124B respectively formed of silicon nitride; Jun: [0076]: gate spacer 160 is made of oxide layer) are formed of a different material than the second insulating layer (Park :[0091]: selecting nitride layer meets this requirement; [0146]: insulating layers of same structure). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2016/0181399 A1) in view of Park et al. (US 2016/0133632 A1) as applied above and further in view of Chang et al. ( US 2016/0351700 A1).
Regarding claim 2: Jun and Park teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.

Chang teaches (e.g., Figs. 1A-1I) a semiconductor device comprising a second insulating layer ([0048] and [0051]: 134),
wherein the second insulating layer is formed of a material selected from the group consisting of silicon nitride, silicon oxynitride, silicon carbide, silicon oxycarbide, and SiCON ([0048] and [0051]: 134: silicon oxynitride).
Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Jun as modified by Park, the second insulating layer formed of a material of silicon oxynitride, as taught by Chang, as this . 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2016/0181399 A1) in view of Park et al. (US 2016/0133632 A1) as applied above and further in view of Bai et al. (US 2016/0181425 A1).
Regarding claim 3: Jun and Park teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Jun as modified by Park does not expressly teach that the length of H1 ranges from 1 nm to 200 nm.
Bai teaches (e.g., Figs. 10A-29, [0039]-[0040]) a semiconductor device comprising
a first insulating layer ([0106]: 144) of length H1 between a first gate electrode structure ([0107]: 154, left side of structure 140) and a second gate electrode structure ([0107]: 154, right side of structure 140), 
wherein the length of H1 ranges from 1 nm to 200 nm ([0106]: 10 to 40 nm).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the length of the first insulating layer of Jun as modified by Park, a length in the ranges from 1 nm to 200 nm, as taught by Bai, as a known workable range for setting the dimension of the gate isolation insulating layer, for the intended purpose of more effectively reduce device cross-talk during operation.
Regarding claim 4: Jun and Park teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.

Bai teaches (e.g., Figs. 10A-29, [0039]-[0040]) a semiconductor device comprising
a first insulating layer ([0106]: 144) and a second insulating layer ([0106]: 142), wherein the first insulating layer and the second insulating layer are formed of different materials ([0104]: the first and second layers 142 and 144 are formed of materials having a different etch selectivity with respect to each other, meaning that they are different).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Jun as modified by Park, the first insulating layer and the second insulating layer being formed of different materials, as taught by Bai, so as to allow for a better control of the shape of the insulating material by improving selectivity in the formation of the insulating layers and dimension of the insulating stack, and thus improve control over the overall equivalent oxide thickness and property of the isolation layers.
Regarding claim 5: Jun, Park and Bai teach the claim limitation of the semiconductor device of claim 4, on which this claim depends.
wherein the first insulating layer is formed of a material selected from the group consisting of silicon dioxide, silicon oxynitride, silicon carbide, silicon oxycarbide, and SiCON (Bai: [0105]: silicon oxynitride).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2016/0181399 A1) in view of Park et al. (US 2016/0133632 A1) as applied above and further in view of Huang et al. (US 2015/0206939 A1).
Regarding claim 8: Jun and Park teach the claim limitation of the semiconductor device of claim 7, on which this claim depends,
wherein the first and second insulating sidewall spacers are formed of a material selected from the group consisting of silicon carbide, silicon oxycarbide, and SiCON.
Huang teaches (e.g., Fig. 2) a semiconductor device comprising first and second insulating sidewall spacers ([0029]: 218),
wherein the first and second insulating sidewall spacers are formed of a material selected from the group consisting of silicon carbide, silicon oxycarbide, and SiCON ([0029]: silicon carbide).
Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Jun as modified by Park, the first and second insulating sidewall spacers formed of a material selected from the group consisting of silicon carbide, silicon oxycarbide, and SiCON, as taught by Huang, as this material is a known and art recognized for its suitability and for the intended use as an insulator, for its intended use. 

Allowable Subject Matter
Claims 9-20 would be allowable, should the outstanding non-statutory double patenting above be overcome by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826